Truax, J.
The lien of the attorney upon his client’s cause of action attaches to a verdict, report, decision or judgment in his client’s favor (Code Civ. Pro. § 66). I understand that section not to apply to a report upon a reference ordered under section 1015. The costs *115upon such a reference are motion costs, and come within section 779, which says such costs may be set off against costs awarded to the adverse party. The plaintiff has obtained a judgment against the defendant for a large amount.. This judgment he shows he cannot collect. He should not be compelled to pay costs to the defendant which have been awarded against him on a motion.